Citation Nr: 0119503	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1956 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's application to reopen 
a claim for service connection for arthritis of multiple 
joints.

In recent statements from the veteran in November 1999 and 
March 2000, he avers to clear and unmistakable error with 
respect to "the issue of arthritis being service connected 
be reopen".  He also cites to the law which gives the Board 
authority to reverse or revise a prior Board decision on the 
grounds of clear and unmistakable error.  However, it is not 
clear what Board decision the veteran is appealing since he 
did not provide the date of the Board Decision as VA 
regulation requires for filing such a motion.  See 38 C.F.R. 
§ 20.1404.  The issue regarding the veteran's claim for 
arthritis was previously before the Board on two occasions: 
in September 1979 when the Board denied service connection 
for arthritis of multiple joints, and in March 1996 when the 
Board denied an application to reopen a claim for service 
connection for arthritis of multiple joints.  If the veteran 
wishes to file a motion for clear and unmistakable error in 
either or both Board decision(s), he should review the 
applicable regulations that were sent to him in April 1999 
and file accordingly.


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of 
multiple joints was denied by the Board in September 1979.

2.  The veteran's request to reopen the claim of entitlement 
to service connection for arthritis of multiple joints was 
denied by the Board in March 1996.

3.  Evidence added to the record since March 1996 includes 
evidence that is not relevant and probative to the issue at 
hand, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1996 Board decision denying 
the veteran's application to reopen a claim for service 
connection for arthritis of multiple joints is not new and 
material; and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record at the time of the Board's 1996 
decision denying the veteran's application to reopen a claim 
of service connection for multiple joint arthritis was as 
follows:
 
The veteran's service medical records show that in May 1976 
he was seen with a complaint of pain in the mid-deltoid area 
of the right shoulder.  An X-ray examination of the right 
shoulder was interpreted as showing no significant 
abnormality.
 
In conjunction with an examination for separation from 
service in September 1976, the veteran was referred for an 
orthopedic consultation.  The veteran was noted to complain 
of pain in the mid-deltoid area of the right shoulder, mid- 
cervical area and knees. It was noted that he had crepitus of 
the shoulders and some tenderness in the lumbosacral area.  
The plan included a referral for "arthritis work up."  There 
is no indication that this plan was accomplished or that any 
X-ray examination was conducted.  The examiner diagnosed 
degenerative arthritis.  

X-ray examinations of the veteran's ankles, left thumb, left 
little finger, shoulders, knees, right hand, left hip, right 
wrist, and cervical spine during service were reported to be 
negative.
 
In his original claim received in December 1976, the veteran 
claimed entitlement to service connection for degenerative 
arthritis of the knees, hip, back and shoulders.

Service department treatment records dated from January to 
March 1977, show that in January 1977, the veteran was seen 
for treatment of an unrelated condition when it was noted 
that he "also has degen. arth. shoulders, hips, knee." There 
was no indication that X-ray examinations were made.
 
On VA examination in March 1977, the veteran reported that he 
had been diagnosed as having degenerative arthritis of the 
shoulders, hips, knees and back in service.  X-ray 
examinations of the lumbosacral spine, right elbow, right 
hand, left hip, left knee, both ankles and feet conducted for 
the March 1977 examination were interpreted as showing no 
significant abnormalities. The diagnoses included arthritis 
of lumbosacral spine, left hip, left knee, or pathology of 
the right elbow, right hand, ankles, feet, or left shoulder, 
not found at this time.
 
On VA orthopedic examination in December 1978, the veteran 
reported pain in both shoulders and in the low back.  On 
examination he had a full range of motion in the shoulders, 
lumbosacral spine, and hips.  He performed ranges of motion 
in the shoulders very slowly and had some crepitus.  The 
diagnosis was chronic arthritis in the shoulders.  X-ray 
examinations of the shoulders and lumbosacral spine were 
ordered.  The examiner noted that these were negative.  In 
fact, X-ray examinations of the pelvis, lumbar spine, and 
both shoulders were interpreted as negative, except for mild 
scoliosis.
 
In a September 1979 decision, the Board considered 
contentions that service connection should be granted for 
arthritis because that disability had been reported during 
and after service. The Board denied entitlement to service 
connection for degenerative arthritis of multiple joints on 
the grounds that although there had been diagnoses of 
arthritis, X-ray examinations during and since service had 
not shown arthritis.

A June 1984 service department record notes that an X-ray of 
the veteran's elbow was negative.

In a report of X-ray examination of the lumbosacral spine 
dated in October 1991, the impressions included right L4-5 
facet joint degenerative disease and mild degenerative 
changes involving the remainder of the lumbar spine.
 
VA X-rays taken of the veteran's right knee and right 
shoulder in conjunction with a VA examination in October 1991 
revealed no osseous or articular abnormalities.

Service department records reflecting treatment after service 
at an Air Force Medical Center were received by the RO in 
November 1991 and show that in August 1978 the veteran 
complained of polyarthralgia.  The joints were noted to be 
essentially normal.  There was no acute arthritis.  The 
impression was very mild degenerative joint disease of the 
lumbosacral spine and a probable history of bursitis of the 
shoulders with no evidence of active disease.  No X-ray 
examination was reported.  An impression of mild degenerative 
joint disease is also noted on an August 1979 service 
department record.  Similarly, an assessment of mild 
degenerative joint disease was reported in December 1980.  
The plan was to refer the veteran for X-ray examinations. On 
X-ray examination later in December 1980, the veteran was 
found to have degenerative changes in the facet joints at L-
5, S-1. The remainder of the lumbar spine, the hips, 
shoulders and knees were normal.
 
VA outpatient treatment records show that an X-ray 
examination in February 1992 was interpreted as showing 
degenerative arthritic changes of the right foot.  An X-ray 
examination of the lumbar spine was interpreted as showing 
degenerative disc disease.
 
In a report of X-ray examinations dated in May 1993, it was 
noted that the veteran had osteoarthritis of the right hand, 
a large spur of the left foot and medial compartment changes 
of the left knee.
 
In June 1993 the RO received a clinical record reflecting an 
impression of polyarthralgia.

In a June 1993 statement, the veteran said that he was 
wearing a corset on his low back, a left knee brace and an 
air cast on his right foot for his arthritic conditions.

A June 1993 private medical record contains a diagnosis of 
lumbar osteoarthritis clinically with secondary pain.  

The record contains a medical statement from a private 
arthritis clinic in August 1993 noting that the veteran had 
lumbar osteoarthritis and advising that he not push anything 
equal to or more than 100 pounds.

A July 1994 VA clinical record contains the veteran's 
complaints of right knee and foot pain along with a 
diagnostic impression of arthritis.

On X-ray examination conducted for VA examination in July 
1995, the veteran was found to have marked degenerative 
changes of the first metatarsal phalangeal joint and minimal 
degenerative changes of the right ankle.
 
In a March 1996 decision, the Board denied the veteran's 
application to reopen a claim for service connection for 
multiple joint arthritis.

The evidence received since the Board's 1996 decision 
includes the following:

X-rays taken in conjunction with an April 1996 VA examination 
revealed a normal study of the ankles, narrowing involving 
metatarsophalangeal joints of the right and left toes with no 
other significant abnormalities, and no significant 
abnormalities of the right and left calcaneus.

An October 1996 private medical record notes that the veteran 
had arthritis for which he was being treated for, and that 
his primary complaint was chest tightness.

In October 1996 the veteran underwent a VA orthopedic 
examination where he was diagnosed as having back pain with 
no objective evidence of organic pathology, left shoulder 
pain with no objective evidence of organic pathology, 
osteoarthritis, left first metacarpal/phalangeal joint, 
osteoarthritis, left knee, and osteoarthritis, right first 
metatarsophalangeal joint.  The veteran was also given an 
impression after X-rays of moderate narrowing of the 
articular cartilage of the first metacarpal/phalangeal joint.  
The examiner stated that he did not believe that there was 
any narrowing of the acromioclavicular or glenohumeral 
articular cartilage.  This is contrary to the X-ray report 
showing mild narrowing involving the acromioclavicular and 
glenohumeral joint.  
 
In a September 1997 statement, the veteran said that X-rays 
in 1997 revealed arthritis in his left knee and that he was 
treated for the same knee symptoms and complaints in service 
in 1963. 

In October 1999 the RO denied the veteran's application to 
reopen his claim for service connection for arthritis of 
multiple joints.  The RO advised the veteran that he must 
submit new medical proof to show that this condition was 
caused or aggravated by service.

In a November 1999 statement to the RO, the veteran said that 
his medical file reflects a degenerative arthritis condition 
prior to his retirement and that physicians at the VA 
hospitals during retirement examinations found arthritic 
conditions.  He also said that all of the physicians at that 
time said that arthritis many times does not show up on X-ray 
and for that reason X-rays were not taken. 

In his March 2000 substantive appeal (VA Form 9), the veteran 
said that he should not be punished due to lack of X-rays 
and/or proper recording by medical personnel in service.

Analysis

The veteran's claim for service connection for multiple joint 
arthritis was denied by the Board in September 1979.  In 
March 1996 the Board denied the veteran's application to 
reopen a claim for service connection for multiple joint 
arthritis.  These decisions are final.  38 C.F.R. §§ 20.1100 
(2000).  In order to reopen a finally disallowed claim, new 
and material evidence must be submitted since the last final 
disallowance of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Since this particular issue was last before the Board in 
March 1996, the law regarding new and material evidence has 
changed.  The current analysis to be applied when a claim to 
reopen is presented begins with a determination as to whether 
there is evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  That is, if the evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of a appellant's injury or disability it should be 
considered, regardless of whether it changes the original 
outcome.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence submitted after the Board's March 1996 
decision consists of X-rays conducted in conjunction with an 
April 1996 examination showing traumatic arthritis of the 
veteran's right foot, along with a private medical record 
dated in November 1996 noting that the veteran had arthritis 
for which he was being treated.  It also includes diagnostic 
impressions provided by a VA examiner in October 1996 of 
osteoarthritis of the left first metacarpal/phalangeal joint, 
osteoarthritis, left knee and osteoarthritis, right first 
metatarsophalangeal joint; in addition to X-ray reports in 
October 1996 showing mild narrowing of the left shoulder and 
left knee and arthritic changes in the right foot.  Although 
this evidence is new in that it has not been previously 
considered, it essentially confirms what the evidence on file 
in March 1996 already showed, i.e., that the veteran has 
arthritis of various joints.  None of the recently submitted 
evidence is material as it does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed arthritis of multiple joints.  

As the Board pointed out in March 1996, the reason that 
veteran's original claim for service connection for arthritis 
of multiple joints was denied was because the diagnosis of 
arthritis in the veteran's service medical records was not 
supported by X-ray findings.  That is, the X-ray reports in 
service did not show arthritis.  The Board explained that for 
VA purposes, arthritis is considered to be a disability when 
it is shown by X-ray evidence.  38 C.F.R. § 4.71 (2000); 
Diagnostic Code 5003, Cross v. Derwinski, 2 Vet. App. 150 
(1992).

The evidence on file that postdates the Board's March 1996 
decision merely addresses the veteran's present arthritic 
condition.  The veteran has not submitted any evidence that 
bears substantially on his claim for service connection for 
arthritis.  His contentions as to why he is entitled to 
service connection for arthritis also do not bear 
substantially on this claim since they were already 
considered by the Board in March 1996.

Accordingly, the Board finds that the evidence received since 
the March 1996 Board decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. At 219.



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of multiple joints, the claim is not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

